Citation Nr: 0718122	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as due to exposure to ionizing and non-ionizing 
radiation, and toxic chemicals.

2.  Entitlement to service connection for Grave's disease and 
hyperthyroidism, to include as due to exposure to ionizing 
and non-ionizing radiation, and toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2002, the veteran testified at a hearing before 
an RO hearing officer.  He also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2004.  Transcripts of these hearings are 
associated with the claims folder.

In January 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  A heart disability was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service, to include service exposure to ionizing 
and non-ionizing radiation, and toxic chemicals.

2.  Grave's disease and hyperthyroidism were not present 
within one year of the veteran's discharge from service and 
are not etiologically related to service, to include service 
exposure to ionizing and non-ionizing radiation, and toxic 
chemicals.

CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).

2.  Neither Grave's disease nor hyperthyroidism was incurred 
in or aggravated by active duty, and the incurrence or 
aggravation of either during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in March 2001, prior to its initial adjudication of 
the claims, and by letters mailed in August 2001 and May 
2005.  Although the veteran was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for service connection 
for the claimed disabilities, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  Also, a medical opinion was 
obtained on the etiology of the claimed disabilities.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claims in February 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the AMC on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and manifests heart disease or an 
endocrinopathy to a degree of at least 10 percent within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The evidence does not show and the veteran does not contend 
that he had a heart disability, Grave's disease, or 
hyperthyroidism within one year of his discharge from 
service.  (In fact, it is not clear that the veteran 
currently has hyperthyroidism as while treatment records 
dated in the 1980s note diagnoses of hyperthyroidism, recent 
treatment records note diagnoses of hypothyroidism.)  The 
veteran does contend that these diseases resulted from his 
exposure to ionizing radiation at a missile site following a 
nuclear accident, from his exposure to non-ionizing microwave 
radiation from radar equipment, and from his exposure to 
toxic chemicals in cleaning solvents used at the missile 
site.  

In a February 2001 memorandum, the Headquarters of the Air 
Force Safety Center reported that a radiation dose 
reconstruction, based on the worse case assumptions for the 
veteran, disclosed that his total exposure was 0.390 rem.  

Neither heart disease, Grave's disease, nor hyperthyroidism 
is subject to presumptive service connection on a radiation 
basis, and the alleged circumstances of the veteran's 
radiation exposure do not qualify as a radiation risk 
activity, as the term is defined in the statute and 
regulation.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2006).  

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection.  Although heart disease and Grave's 
disease are not specifically listed as radiogenic diseases in 
the regulation, the regulation is never the less applicable 
to the veteran's claim.  The veteran submitted a binder 
containing some medical evidence that indicates that, under 
certain limited circumstances, exposure to ionizing radiation 
may cause heart disease and Grave's disease. 

In this regard, the Board notes that the veteran submitted 
additional evidence in support of his claim.  In a February 
2005 statement, Dr. W.M. reported that the veteran contended 
that exposure to ionizing radiation [and non-ionizing 
radiation and chemicals] was responsible for his heart and 
thyroid disease.  Dr. W.M. then stated that after reviewing 
the veteran's history and noting the diagnosis for which the 
veteran was being treated, he certainly agreed that the 
veteran's cardiac and thyroid disease "could be at least in 
part related to exposure from hazardous radiation and 
chemicals."
 
Although there is competent evidence of record of the alleged 
nexus, the Board is of the opinion that the additional 
statement submitted from Dr. W.M. is of limited probative 
value because the physician failed to identify any scientific 
data supporting the existence of a causal connection between 
the veteran's radiation exposure and the subsequent 
development of heart disease and Grave's disease.  Dr. W.M.'s 
opinion is conclusory and unsupported by a rationale.

As noted above, § 3.311 establishes a procedural framework 
for developing and considering claims for service connection 
for radiogenic diseases.  The record reflects compliance with 
the development and procedural requirements of the 
regulation.  All indicated radiation dose development was 
completed, the claims folder was reviewed by the Chief Public 
Health and Environmental Hazards Officer, she considered the 
veteran's pertinent history and appropriate scientific 
authority and concluded in November 2005 that it is unlikely 
that the veteran's heart disease and Grave's disease are 
related to exposure to ionizing radiation in service.  The 
Director of the Compensation and Pension Service also 
considered all pertinent information and concluded later in 
November 2005 that there was no reasonable possibility that 
the veteran's heart disease and Grave's disease are the 
result of his in-service exposure to ionizing radiation.

The Board has found the November 2005 VA medical opinion to 
be the most probative evidence concerning whether the 
disorders are related to the veteran's exposure to radiation 
in service because the VA physician considered all pertinent 
factors, as set forth in the regulation, and cited scientific 
data in support of her  opinion.  In particular, she reported 
that while Grave's disease had been seen in relatively small 
percentages of patients who received radiation therapy to the 
neck, there was no direct evidence of increased risk of non-
cancer diseases at low doses and the data were inadequate to 
quantify this risk if it existed.  She noted that low doses 
were defined as up to about "100 mSv," which was equivalent 
to 10 rem of "low-LET radiation."  She further noted that 
damage to the heart other than neoplastic transformation, if 
caused by radiation, would be an example of a deterministic 
effect and deterministic changes generally were considered to 
have a threshold.  She explained that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects was noted as 
close to zero, and that usually a threshold dose on the order 
of hundreds or thousands of rads must be exceeded for the 
deterministic effect to be expressed.  She added that 
radiation therapy could cause a number of late effects on the 
heart and cardiovascular system, including coronary artery 
disease; however, most patients received hundreds or 
thousands of rads.  As noted, she cited scientific data 
supporting this statement.  The statement of Dr. W.M. is 
clearly not as probative as the report from VA's Chief Public 
Health and Environmental Hazards Officer.

The Board notes that it has considered the veteran's 
contention, as well as documents he submitted and buddy 
statements, that his exposure to ionizing radiation in 
service was greater than the dose estimate reported above.  
He has not, however, submitted a higher dose estimate from a 
credible source.  The only dose estimate of record is the one 
provided by the service department.  Consequently, the Board 
has no basis for rejecting the dose estimate reported by the 
Headquarters of the Air Force Safety Center.

As for that part of the veteran's contention that his heart 
disease, Grave's disease, and hyperthyroidism resulted from 
non-ionizing radiation and exposure to toxic chemicals, the 
Board observes that radar exposure (non-ionizing) is not the 
type of radiation exposure addressed by the VA regulations 
found at 38 C.F.R. §§ 3.309, 3.311, and of course, neither is 
exposure to toxic chemicals.  Although the veteran may not 
take advantage of these regulatory provisions, he may still 
establish entitlement to service connection if the evidence 
of record shows that the disorders are related to service.  
See Combee v. Principi, 4 Vet. App. 78 (1993), rev'd in part 
sub nom. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).

For reasons previously discussed, however, Dr. W.M.'s 
February 2005 statement is of little probative value in the 
absence of a rationale and scientific data supporting the 
existence of a causal connection between exposure to non-
ionizing radiation and toxic chemical exposure and the 
development of heart disease and Grave's disease.  The 
medical articles or treatise evidence the veteran submitted, 
which discussed generic relationships, are not addressed in 
any meaningful way by Dr. W.M. with respect to the particular 
facts of the veteran's heart disease and Grave's disease.

The only other evidence of a nexus between the veteran's 
disorders and his exposure to non-ionizing radiation and 
toxic chemicals in service is limited to statements of the 
veteran and his representative.  This is not competent 
evidence of the alleged nexus because laypersons, such as the 
veteran and his representative, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims, and service connection 
for a heart disability, Grave's disease, and hyperthyroidism 
is not in order. 

ORDER

Service connection for a heart disability, to include as due 
to exposure to ionizing and non-ionizing radiation, and toxic 
chemicals, is denied.

Service connection for Grave's disease and hyperthyroidism, 
to include as due to exposure to ionizing and non-ionizing 
radiation, and toxic chemicals, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


